Citation Nr: 0938317	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-19 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to January 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2008).  
It is also the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  

The Veteran is service-connected for tinnitus, rated as 10 
percent disabling; post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling, and degenerative disc disease 
with herniation at L4-L5, status post discectomy, rated as 40 
percent disabling; the combined rating in effect is 60 
percent.

The Veteran was last afforded a VA PTSD examination in July 
2007.  When he was examined, it was noted that the Veteran 
was having difficulty with anger and temper issues.  He also 
exhibited some cognitive impairment.  He still had auditory 
hallucinations.  He had been depressed and had gained 20 
pounds.  He described having little interest in activities, 
had intrusive thoughts, hypervigilance, emotional numbing, 
and excessive irritability.  His global assessment of 
functioning (GAF) was 45, indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), 
for rating purposes).

The examiner commented that the Veteran also had severe pain 
which made it difficult for the Veteran to sit or stand for 
long periods and which made it difficult for him to hold a 
job.  His chronic pain coupled with his PTSD made his overall 
disability level worse.  

Further in September 2007, a VA psychiatrist opined that the 
Veteran was not employable.  She stated that the Veteran had 
made a good effort to work, but had been unable to sustain 
gainful employment due to difficulty with anger and 
irritability, inability to tolerate frustration, difficulty 
with authority, and depressive symptoms.  In addition, he had 
physical limitations due to back pain.  She did not foresee 
these circumstances changing for him in the near future.  

The matter of an increased rating for PTSD clearly has been 
raised by the record.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that if 
a determination on one issue could have a significant impact 
on the outcome of another issue, such issues are considered 
inextricably intertwined and the VA is required to decide 
those issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The issue of an increased rating for PTSD is 
inextricably intertwined with the issue of entitlement to 
TDIU.  See also September 2009 Information Hearing 
Presentation from Veteran's Accredited Representative. 

Therefore, the Board finds that the increased rating issue 
should be adjudicated prior to a readjudication as to the 
issue of entitlement to TDIU.  Once a determination is made 
as to the issue of entitlement to an increased rating for 
PTSD, the Veteran's disabilities should be evaluated in 
determining whether a TDIU is warranted per the pertinent 
regulation above.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should adjudicate the 
Veteran's claim of entitlement to an 
increased rating for service-connected 
PTSD.  If that claim is not resolved to 
his satisfaction, the Veteran should so 
be advised.

If the Veteran files a timely notice of 
disagreement, he should be provided with 
a statement of the case as required by 38 
U.S.C.A. § 7105(d) as to this issue and 
he should be provided the opportunity to 
perfect his appeal as to that issue.

2.  The AMC should then readjudicate the 
Veteran's claim of entitlement to TDIU in 
light of any action taken regarding the 
issue of an increased rating for PTSD.  
If any issue remains denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


